United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3405
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Michael Ray Smith,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 13, 2010
                                 Filed: April 22, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Michael Ray Smith appeals the 24-month prison sentence the district court1
imposed after he pleaded guilty to being a felon in possession of firearms, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court did not
properly consider the 18 U.S.C. § 3553(a) factors and that the sentence was
unreasonable.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We hold that the district court did not abuse its discretion or impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (appellate court reviews for abuse of discretion, first ensuring that the
district court committed no significant procedural error, and then considering the
substantive reasonableness of the sentence). We find no indication that the court
overlooked or misapplied any relevant section 3553(a) factor, or gave significant
weight to an improper or irrelevant factor. See United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (sentence was not unreasonable where the record reflected that the
district court made an individualized assessment based on the facts presented and
specifically addressed the defendant’s proffered information in its consideration of the
sentencing factors), cert. denied, 559 U.S. ---, 130 S. Ct. 1309 (2010).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-